957 So. 2d 152 (2007)
Thomas R. DENTON
v.
Pamela A. VIDRINE, American Deposit Insurance Company, LA Sheriffs' Automobile Risk Program, and State Farm Mutual Automobile Insurance Company
Pamela Vidrine
v.
Thomas R. Denton, Randall Andre in His Capacity as Sheriff for the Parish of West Baton RougeWest Baton Rouge Parish Sheriff's Office, Louisiana Sheriffs' Automobile Risk Program and XYZ Insurance Company.
No. 2007-C-0172.
Supreme Court of Louisiana.
May 18, 2007.
In re Louisiana State of; Transportation and Development Department of;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. C, Nos. 27,225, 27,162; to the Court of Appeal, First Circuit, No(s). 2006 CA 0142, 2006 CA 0141.
Denied.
JOHNSON, J., would grant.
VICTORY, J., would grant.
TRAYLOR, J., would grant.